UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6031


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRINI MCDANIEL, a/k/a John Paul Morris, a/k/a Brother-in-
Law, a/k/a Bro-Law,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:96-cr-00041-JRS-7)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Trini McDaniel, Appellant Pro Se.               Richard    Daniel Cooke,
Assistant United States Attorney,             Richmond,    Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Trini McDaniel appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).    The district court found McDaniel was not eligible for

a   reduction     because      he   was     responsible       for    more     than   4.5

kilograms of crack cocaine.           We affirm.

            We    find   the    district        did   not    abuse     its    discretion

denying    McDaniel’s     motion      for    a   sentence      reduction.        United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of    review).          Accordingly,        we    affirm    the    district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument        would   not    aid     the   decisional

process.

                                                                                AFFIRMED




                                            2